In re Gerson Charles Martin; — Plaintiff; Applying For Petition To Transfer to Disability Inactive Status.
ORDER
11 Considering the Petition for Transfer to Disability Inactive Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Gerson Charles Martin, Louisiana Bar Roll number 23851, be and he hereby is transferred to disabili*1206ty inactive status pursuant to Supreme Court Rule XIX, § 22(B). Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
NEW ORLEANS, LOUISIANA, this _ day of -, 2016.
FOR THE COURT:
/s/
Justice, Supreme Court of Louisiana